Citation Nr: 0600553	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-25 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for unilateral hearing 
loss of the right ear.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This case is before the Board of Veterans Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania which denied entitlement to a compensable rating 
for the veteran's service-connected unilateral hearing loss 
of the right ear. The veteran testified at a travel board 
hearing in December 2004 and the transcript is of record. 


FINDINGS OF FACT

1. 	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. 	Audiometric examinations correspond to a level I in the 
both ears.  


CONCLUSION OF LAW

A compensable rating for unilateral hearing loss of the right 
ear is not warranted. 
38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to: the appellant's contentions; VA audiology examinations 
from November 1967 and December 2002; service medical 
records; private audiology examinations from January 2003, 
April 2003, and November 2003; and lay statements. Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, each piece of evidence submitted by the appellant or 
on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-
81(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence). Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, with regard to this 
claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In December 1967, the RO granted the veteran service-
connection for unilateral hearing loss of the right ear due 
to an in-service ear infection, rating the disability at zero 
(0) percent. In October 2002, the veteran filed an increased 
rating claim alleging that his hearing loss had worsened due 
to a post-service injury to his left ear. The RO denied him 
an increased rating noting that, for rating purposes, the VA 
must consider the left ear normal in its evaluation because 
his left ear injury is not service-connected. On appeal, the 
veteran claims that even though not service-connected, the 
affect of his left ear injury on his total hearing impairment 
should be considered in rating his service-connected 
disability. 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on puretone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 
Hearing loss disability is rated based on audiometry 
specified by regulation. Inasmuch as any private audiometry 
test is not in accordance with the regulatory specifications, 
it may not serve as the basis for the rating assigned.

Since the filing of the veteran's increased rating claim in 
October 2002, the veteran underwent a VA examination in 
December 2002, and three private audiological examinations in 
January 2003, April 2003, and November 2003. The results of 
the clinical tests are relatively the same. 

The results from his December 2002 VA examination are as 
follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
50
50
45
LEFT
30
30
30
40
30

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 100 percent in the right ear and 
100 percent in the left ear. The average of the puretones 
between 1000-4000 Hz was 49 for the right ear and 33 for the 
left. 



Since the RO decision, the veteran underwent three other 
private audiology exams. No clinical testing result from any 
of the private exams indicated worse hearing loss compared to 
the December 2002 VA examination. Indeed, all three tests 
showed better puretone averages, ranging from 33-38 for the 
right ear (and 25-38 for the left ear), with speech 
recognition ability consistently listed as 96% for the right 
ear (and 100% for the left ear). 

Using Table VI in 38 C.F.R. § 4.85, the veteran received a 
numeric designation of I for the right ear.  The pertinent 
question, then, is what designation to assign to the 
nonservice-connected left ear.

The method for evaluating unilateral hearing loss was amended 
shortly after the veteran filed his increased rating claim.  
38 U.S.C.A. § 1160 was amended by the Veterans Benefits Act 
of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002.  

Under the prior version of 38 U.S.C.A. § 1160, implemented at 
38 C.F.R. § 3.383 (2002), compensation is payable for the 
combinations of service-connected and nonservice-connected 
disabilities specified in paragraphs (a)(1) through (a)(5) of 
that section as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383(a)(3) (2002) provided that total deafness in one ear 
as a result of service-connected disability and total 
deafness in the other ear as a result of nonservice-connected 
disability is for special consideration under that section.  
Also of note are the provisions of 38 C.F.R. § 4.85(f) (2002) 
which indicated that where service connection is in effect 
for hearing impairment in only one ear, the auditory acuity 
in the nonservice-connected ear is considered to be normal 
unless there is profound deafness in that ear.  38 C.F.R. 
§ 4.85(f) further provided that a non-service-connected ear 
will be assigned a Roman numeral designation of "I," 
subject to the provisions of § 3.383.  There is no indication 
that willful misconduct was involved in the claimant's 
nonservice-connected left ear hearing loss.  However, he does 
not have total deafness in the nonservice-connected ear.  
Therefore, under the prior version of the law, since only the 
veteran's right ear is service-connected and he is not 
totally deaf in his left ear, the hearing acuity of his left 
ear is considered normal.  VAOPGCPREC 32-97; see also Boyer 
v. West, 11 Vet. App. 477, 479-80 (1998), aff'd Boyer v. 
West, 210 F.3d 1351 (2000).  Accordingly, a designation of 
Level "I" is assigned for his left ear.  When applied to 
Table VII, the numeric designations of "I" for both ears 
translates to a zero percent evaluation. 

38 U.S.C.A. § 1160 was amended by the Veterans Benefits Act 
of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002.  In particular, the phrase 
"total deafness" in the nonservice-connected ear was 
changed to "deafness."  If the service-connected ear is 10 
percent or more disabling, the deafness of the nonservice-
connected ear (whether total or partial) is considered in 
assigning the proper rating.  Congressional documents 
concerning enactment of Pub. L. 107-330 indicate that the 
intention was to overrule Boyer and allow VA to consider the 
hearing impairment of the nonservice-connected ear when 
assigning a rating.  See Senate Report 107-234 (August 1, 
2002).   38 C.F.R. § 3.383 has been amended to incorporate 
the changes to 38 U.S.C.A. § 1160, and the amendment was 
retroactively effective to December 6, 2002.  See 69 Fed. 
Reg. 48,148 (August 9, 2004).  

As noted in the supplementary information accompanying the 
regulatory amendment, "deafness" is not currently defined 
in VA regulations except in reference to the severest degrees 
of hearing loss.  See 69 Fed. Reg. 48,148 (August 9, 2004).  
Dorland's Medical Dictionary, 28th edition, defines 
"deafness" as "lack of the sense of hearing, or profound 
hearing loss."  Moderate loss of hearing is often called 
hearing loss.  Id.  VA noted that while Congress intended to 
eliminate the requirement of total deafness in both ears 
before applying the paired organ exception, a veteran must 
have a specified degree of hearing loss independently ratable 
in the service-connected ear, i.e., 10 percent or more, 
before nonservice-connected hearing disability in the other 
ear can be considered for compensation.  

The audiological evaluations do show that the veteran has a 
hearing loss disability in the non-service-connected left ear 
as defined by VA regulations.  38 C.F.R. § 3.385.  However, 
to have an independently compensable hearing loss disability 
in the service-connected ear, the veteran would have to be 
assigned a numeral designation of at least X.  See Table VII.  
Since the highest numeral designation for the veteran's right 
ear is I, then he does not have sufficient hearing loss in 
the service-connected right ear to warrant considering the 
impaired hearing in the nonservice-connected left ear when 
rating his disability.  The nonservice-connected ear is 
therefore assigned a level I.  

As noted above, Level I hearing acuity in both ears equates 
to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  

The RO did not consider the amendments to 38 U.S.C.A. § 1160 
or to 38 C.F.R. § 3.383.  When the Board addresses an issue 
that was not addressed by the RO, consideration must be given 
to whether the claimant will be prejudiced by the Board's 
consideration of the issue in the first instance.  See 
VAOPGCPREC 16-92 (1992).  However, the Board concludes that 
even though the veteran has not been provided notice of the 
statutory and regulatory changes, his due process rights are 
not violated by this Board decision.  Neither version of the 
statute or regulation is more favorable to his claim, and his 
claim must be denied regardless of the criteria under which 
it is considered, for the reasons given above.  Also, the 
Board has given his claim more of a review than the RO did, 
since the RO merely considered the prior version of the law 
when adjudicating this claim.

The Board notes that it also considered the alternative 
rating scheme for exceptional patterns of hearing impairment 
and found it inapplicable here. See 38 C.F.R. § 4.86 (a) and 
(b).

Rating hearing loss disability involves the mechanical 
application of rating criteria to the results of specified 
audiometric studies. Here, such application results in a non-
compensable rating. Even if the veteran's non-service-
connected ear is considered in the rating determination, the 
veteran's total hearing loss would still not be impaired 
enough to reach a compensable level. The preponderance of the 
evidence is against the veteran's claim, and it must be 
denied.  Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  The assigned 
noncompensable disability rating is appropriate based on the 
audiometric results in this case.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in November 2002 prior to the 
RO's December 2002 decision. See 38 U.S.C.A. § 5103(a). That 
letter advised the veteran what information and evidence was 
needed to substantiate the claim decided herein and of his 
and VA's respective duties for obtaining evidence. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). In addition, by virtue of the rating decision on 
appeal, and the April 2004 statement of the case (SOC) he was 
provided with specific information as to why this claim was 
being denied, and of the evidence that was lacking. He was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the SOC. 

The RO's 2002 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession. However, 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim. There is no allegation from 
the claimant that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim. 
When considering the notification letter, the rating decision 
on appeal, and the statement of the case (SOC), as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  



In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant. However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II. Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied. Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless. See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied. The claimant's service medical records are in the 
file as well as post-service private and VA medical records. 
The claimant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The claimant was afforded an audiological examinations to 
obtain an opinion as to the severity of his hearing loss in 
December 2002. The examiner had the claims file to review, 
including the initial November 1967 VA examination report. 
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. 38 C.F.R. § 3.327(a). 
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect. Id. There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined. The veteran's recent private treatment 
records are of record and were considered in rendering this 
decision. The veteran has not reported receiving any other 
treatment, and there are no records suggesting an increase in 
disability has occurred as compared to the most recent VA 
examination findings.  He was asked if he felt his hearing 
loss disability had changed since the last VA examination, 
and he testified, "No."  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95. The 2002 VA examination 
report is thorough and supported by medical analysis. There 
is no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate 
upon which to base a decision.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

A compensable rating for unilateral hearing loss of the right 
ear is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


